t c no united_states tax_court gloria j spurlock petitioner v commissioner of internal revenue respondent docket no filed date held a sec_6020 i r c return made by r which shows an amount of tax does not affect whether there is a deficiency under sec_6211 i r c where p failed to file a return the amount of tax shown on a sec_6020 i r c return made by r is subject_to deficiency procedures and r must follow those procedures before he can make an assessment 91_tc_926 gloria j spurlock pro_se frederick w krieg for respondent -- - opinion ruwe judge this matter is before us on petitioner’s motions for partial summary_judgment under rule the issues for decision are whether a sec_6020 return prepared by respondent is a return for purposes of sec_6211 and whether there can exist a deficiency with respect to tax_liabilities stated on a sec_6020 return at the time of filing the petition in this case petitioner was a resident of louisville kentucky petitioner did not file federal_income_tax returns for or however respondent prepared what he represents as substitutes for return for each of those tax years the substitutes for return upon which respondent relies show a tax_liability of dollar_figure for dollar_figure for and dollar_figure for respondent has not made any income_tax assessments against petitioner for the tax_liabilities shown on those returns respondent issued a notice_of_deficiency to petitioner on date in which he determined the following income_tax deficiencies and additions to tax ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent states that the term ‘substitute for return’ is a term used by respondent for returns or partial returns prepared by respondent where the taxpayer did not file a return additions to tax_year deficiency sec_6651 a sec_6651 a sec_6654 dollar_figure dollar_figure n a dollar_figure big_number dollar_figure to be determined dollar_figure big_number dollar_figure to be determined dollar_figure under rule a either party may move for summary_judgment upon all or part of the legal issues involved in the case we shall grant a motion for partial summary_judgment where there is no genuine issue as to any material fact relevant to the issues involved rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party has the burden of proving that no genuine issue of material fact exists and that he is entitled to judgment as a matter of law 116_tc_73 under sec_6020 respondent has the authority to execute a return if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return sec_6020 provides that any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes on the basis of the language contained in sec_6020 b petitioner argues that returns prepared by respondent -both parties agree that respondent filed sec_6020 b returns for the years in issue however we do not decide whether those returns meet the requirements of sec_6020 q4e- are treated in the same manner as if the taxpayer had filed those returns under sec_6211 the term deficiency is generally defined as the amount of tax imposed less the amount shown as the tax by the taxpayer upon his return see 423_us_161 petitioner contends that neither an amount of tax shown upon a return made by respondent nor an amount of tax shown upon a return filed by a taxpayer falls within the definition of the term ‘deficiency ’ petitioner argues that since the amounts stated as tax liabilties in the substitutes for return are equal to the amounts determined by respondent in the notice_of_deficiency there is no deficiency under sec_6211 respondent on the other hand contends that sec_6211 a refers to an amount shown as tax by the taxpayer upon his return and that petitioner did not file returns in this case respondent argues that when a sec_6020 return is prepared it is considered a return filed by the taxpayer for the purpose of calculating the sec_6651 addition_to_tax pursuant to sec_6651 however respondent contends that a section sec_6651 provides sec_6651 treatment of returns prepared by secretary under sec_6020 --in the case of any return made by the secretary under sec_6020 b -- such return shall be disregarded for purposes of determining the amount of the addition continued - - b return is not a return of the taxpayer for purposes of sec_6211 and that the amount shown on a sec_6020 b return represents a deficiency the language in sec_6211 itself does not refer toa sec_6020 return or a return prepared by the commissioner instead sec_6211 speaks in terms of a return made by the taxpayer and an amount shown as the tax by the taxpayer thereon continued under paragraph of subsection a but such return shall be treated as the return filed by the taxpayer for purposes of determining the amount of the addition under paragraphs and of subsection a sec_6211 provides sec_6211 definition of a deficiency a in general ---for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b and excise_taxes imposed by chapter sec_41 sec_42 sec_43 and sec_44 the term deficiency means the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- continued in 91_tc_926 we addressed the issue of whether a sec_6020 return made by the commissioner was a separate_return filed by an individual under sec_6013 we held that in order to provide a rational meaning for the term individual sec_6013 b should not be interpreted to include a return prepared by respondent under sec_6020 id pincite similarly in order for the references to the term taxpayer in sec_6211 to have any rational meaning sec_6211 should be interpreted to exclude returns which are prepared by the commissioner there are other examples where this court has interpreted references in the code to the term return as not including a return prepared by the commissioner for example in 115_tc_316 we held that a sec_6020 b return was not a return filed by the taxpayer for purposes of sec_6511 likewise congress has expressly or impliedly limited the application of sec_6020 under sec_6501 b notwithstanding the provisions of paragraph of sec_6020 the execution of a return by the secretary pursuant to the authority conferred by such section shall not start the running of the period of limitations on assessment and continued the amount of rebates as defined in subsection b made - collection and in sec_6651 a return prepared by the commissioner shall be disregarded for purposes of sec_6651 which imposes an addition_to_tax for failure_to_file any return petitioner argues on the basis of the aforementioned code sections that where sec_6020 returns are not to be ‘good and sufficient for all legal purposes ’ congress has either specifically stated the legal purpose for which they will not be good and sufficient as in sec_6501 however we do not find that the language of sec_6020 is limited only where congress does so expressly our decisions in millsap v commissioner supra and healer v commissioner supra dealt with situations where congress did not impose any specific limitation on sec_6020 with respect to the code sections involved and we are not prepared to say that those cases were incorrectly decided further we might add that congress impliedly recognized that sec_6020 has limited application when it enacted sec_6651 sec_6651 treats a sec_6020 b return as a return of the taxpayer for purposes of sec_6651 and petitioner however argues that sec_6651 is an example of a provision that is so narrowly drawn that the term return can only be interpreted to refer to a return filed by the taxpayer despite petitioner’s --- - contentions sec_6651 is no more narrowly drawn than sec_6211 upon which petitioner relies indeed sec_6651 refers to the amount shown as tax on any return whereas sec_6211 refers to a return made by the taxpayer petitioner also argues that a sec_6020 return is prima facie good and sufficient to furnish a basis for assessing the tax liabilties stated thereon and that under sec_6201 a tax shown upon a return made by respondent is to be treated in the same manner as is a tax shown upon a return filed by a taxpayer petitioner reads sec_6201 a to state that if respondent has determined a tax and has disclosed the tax on a return by him then respondent is required to assess the tax so determined and so disclosed without resort to deficiency procedures we have previously rejected this same argument in millsap v commissioner supra in millsap v commissioner supra we rejected the notion that respondent could preempt our deficiency procedures by filing substitutes for return stating in their current form the basic deficiency procedures are contained in sec_6211 through respondent is not entitled with few exceptions to assess income_tax until after the proper mailing of a notice_of_deficiency and if petitioned until the decision of this court becomes final sec_6213 accordingly the historical and traditional purpose of a return prepared and filed by the commissioner would be suspended or would not take effect until the deficiency procedures are first completed if the return respondent prepares under sec_6020 b authority is literally treated as prima facie good and sufficient for all legal purposes respondent could ignore the deficiency procedures this is because the return is a consent to assessment of tax in our tax system see sec_6201 and sec_1 a income_tax regs congress has recognized that literal application of sec_6020 may create anomalous results and has provided some explicit safeguards the execution of a return by the respondent pursuant to sec_6020 shall not start the running of the period of limitations on assessment and collection sec_6501 id pincite fn ref omitted we concluded that the substitute return should in no way preclude a taxpayer’s statutory right to a hearing on the deficiency and the elements that comprise it id pincite sec_6201 provides that the secretary shall assess all taxes determined by the taxpayer or by the secretary as to which returns or lists are made under this title although sec_6201 does not appear to distinguish between the obligations to assess a tax with respect to a return filed by the taxpayer and a return filed by the commissioner congress surely ‘petitioner argues that in 91_tc_926 the taxpayer did not raise and this court did not address whether the commissioner could assess an income_tax in a case involving a sec_6020 return without going through the deficiency procedures however in the headnote to that opinion we stated p contends that r’s preparation of a return under authority of sec_6020 does not obviate p’s statutory right to deficiency procedures including our redetermination of r’s determination of filing_status id pincite and we held that the returns prepared by r do not obviate p’s entitlement to deficiency procedures id -- - did not intend to deny nonfilers a prepayment forum in all cases where a sec_6020 return is filed ’ nevertheless petitioner suggests that nonfilers should be treated in the same manner as delinguent filers petitioner contends that delinquent filers who have shown an amount of tax on their return cannot contest their tax_liabilities under the deficiency procedures but they must instead pay first and litigate later on the other hand if a sec_6020 return is not good and sufficient for purposes of sec_6201 a and a nonfilers will be entitled to the deficiency procedures petitioner contends that this creates an absurd result a disparity between delinquent filers and nonfilers that could not have been the intention of congress we disagree there is a fundamental difference between a delinquent filer and a nonfiler the delinguent filer has accepted the correctness of the amounts shown on his or her return whereas the nonfiler has not accepted those amounts with respect to the delinquent filer sec_6201 authorizes the secretary to assess see also ruff v commissioner tcmemo_1990_521 angstadt v commissioner tcmemo_1990_433 browder v commissioner tcmemo_1990_408 in ruff v commissioner supra we stated that the internal_revenue_service may prepare substitute returns for taxpayers who fail to do so themselves sec_6020 but the substitute return does not preclude a taxpayer’s statutory right to a hearing on the deficiency and the elements that comprise it against the taxpayer the tax_liability shown on her own tax_return that was signed under penalties of perjury in the instant case respondent agrees that he must follow the deficiency procedures prior to assessment of an income_tax_liability stated on a sec_6020 return unless the taxpayer agrees to the correctness of the tax_liability stated in such a return see sec_6020 petitioner has not agreed to the correctness of the tax_liabilities stated in the returns prepared by respondent and she vigorously contests whether she has any income_tax liabilities for the tax years at issue we hold that respondent must follow the deficiency procedures with respect to tax_liabilities stated in the sec_6020 returns we also hold that a sec_6020 return is not a return under sec_6211 and that there can be a deficiency within the meaning of that section even though the tax_liabilities stated on the sec_6020 returns are equal to the deficiencies determined in the notice_of_deficiency we shall deny petitioner’s motions ‘petitioner has raised an additional argument with respect to her tax_year pursuant to sec_301 6211-l1 a proced admin regs respondent determined that the amount shown on a return was zero and computed the deficiency for that year to be the full amount of petitioner’s determined tax_liability of dollar_figure sec_301_6211-1 proced admin regs provides in relevant part that if no return is made for the purpose of the definition ‘the amount shown as the tax by the taxpayer upon his return’ shall be considered as zero petitioner contends that this regulation does not implement sec_6211 ina reasonable manner petitioner relies on an amendment to the predecessor of sec_6211 which removed language similar to the continued for partial summary_judgment an appropriate order will be issued denying the motions for partial summary_judgment continued relevant language contained in the regulation see individual income_tax act of ch sec a 58_stat_245 u s c sec_6211 we do not agree with petitioner that congress intended to exclude from the definition of a deficiency taxes which are determined by respondent for a nonfiling taxpayer if that were the case respondent could preempt the deficiency procedures with respect to all nonfilers we hold that sec_301_6211-1 proced admin regs is not an unreasonable interpretation of sec_6211 see 423_us_161 citing sec_301_6211-1 proced admin regs and stating that where there has been no tax_return filed the deficiency is the amount of tax due 919_f2d_830 2d cir when a taxpayer does not file a tax_return it is as if he fileda return showing a zero amount for purposes of assessing a deficiency
